Exhibit 10.21 Certificate of Forest Rights Yuci Forest Right Certificate (2005) No. 01518 Jinzhong Deyu Agriculture Trading Co., Limited: Pursuant to the “Forest Law of the People’s Republic of China,” all of your use and/or ownership rights in association with the forest, woods and forest lands as specified in this certificate have been duly registered, and thus are under the protection of PRC law. Issuing Authority: The People’s Government of Yuci District (SEAL) August 11, 2006 Register Table for Forest, Woods and Forest Land 01424010704GDYMSY0005
